Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Pressure and Testing Wafer for Manufacturing Process Monitoring”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 & 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 cites the limitation” second sensor provided spaced apart from the first sensor, disposed to face the first sensor and comprising a piezo-resistive material, and wherein the signal is generated by the second sensor based on the second sensor being 37brought into contact with the first sensor by the liquid discharged from the nozzle” which is unclear as the limitation cites the signal resulting from contact of the second sensor with the first sensor, but also cites a piezo-resistive material for the second sensor capable of generating a the piezo-restive material of the second sensor is pressed into contact with the first sensor by the liquid discharged from the nozzle. 

Claim 14 recites the limitation “the power 41supply formed on the first surface of the plate and expose the pressure sensor formed on the first surface of the plate to the outside”, which is unclear as to what is structurally required to perform “expose the pressure sensor formed on the first surface of the plate to the outside”.  Examiner suggests clarifying by adding “an outside face of the casing.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Renken (US 20040031340; “Renken”) in view of Motoda (JP 2001157863; “Motoda”).


Claim 1. Renken discloses a pressure measuring apparatus (Fig. 1B Processing condition measuring device ("PCMD")100)[0039  Sensors 150 may also be used to measure pressure] for measuring a discharge pressure [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104] of a liquid discharged from a  [0004 it is critical, for example, that temperature, gas flow, vacuum pressure, chemical gas or plasma composition and exposure distance be carefully controlled during each step. Careful attention to the various processing conditions involved in each step is a requirement of optimal semiconductor or thin film processes] comprising: a plate (Fig. 1b: 100) comprising: a first surface (Fig. 1B: 104 top surface of plate) facing the manufacturing process [0004 it is critical, for example, that temperature, gas flow, vacuum pressure, chemical gas or plasma composition and exposure distance be carefully controlled during each step. Careful attention to the various processing conditions involved in each step is a requirement of optimal semiconductor or thin film processes]; and a second surface opposite (Fig. 1b: 104 bottom surface of first plate)[0033 SAC 154 is preferably located at electronics disc 106 but may be located at substrate 104 or anywhere within or external of the process chamber] to the first surface (104 top surface of plate); a pressure sensor (Fig. 1b:  sensor 150) configured to detect a discharge position [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104] & [0028] and the discharge pressure [0039] at the discharge position [0028  By measuring in different areas of the substrate, the gradient across the substrate can be calculated, and additionally, the condition at a particular location of the substrate can be correlated to the resultant characteristics of the substrate. The number of sensors in/on substrate 104 will vary upon the processing condition being measured and the size of substrate 104. In one embodiment for measuring temperature, a 200 mm diameter substrate has 17 sensors whereas a 300 mm diameter substrate has 29 sensors. Substrate 104 will be discussed later in more detail with regard to FIGS. 1G-1H] of the liquid and generate a signal based on the discharge pressure [0028]; and electrical components (151)[0052 In any embodiment a platform containing all or part of the PCMD circuitry 151, i.e., memory 152, SAC 154, DTC 158, and power supply 162 may be alternatively integrated into the  comprising a controller (Fig. 1f: microcontroller 158) configured to receive the signal and collect data regarding the discharge pressure [0039], wherein the pressure sensor (Fig. 1b:  sensor 150) is provided on the first surface of the plate (Fig. 1b:  140) and the electrical components (Fig. 1f:  115)  are provided on the second surface (Fig. 1b:  first surface 104 bottom) of the plate (Fig. 1b:  100)[0052 In any embodiment a platform containing all or part of the PCMD circuitry 151, i.e., memory 152, SAC 154, DTC 158, and power supply 162 may be alternatively integrated into the substrate or contained within a cavity formed within the substrate. This is done so that the substrate 104 used to measure the processing conditions has substantially the same mass as a production substrate subject to the processing conditions of actual production. The objective is to remove the same mass of substrate as added by the platform in order to accurately simulate the effects on as similar a test substrate (104) as possible].  

Renken is silent on the details of the monitored manufacturing process and does not explicitly disclose:
a pressure measuring apparatus for measuring a discharge pressure of a liquid discharged from a nozzle comprising: a plate comprising: a first surface facing the nozzle.

Motoda teaches [0001 The present invention belongs to the technical field of processing, for example, a semiconductor wafer or a glass substrate used for a liquid crystal display by using a photolithography technique. The present invention relates to a coating apparatus for applying a coating liquid such as a coating liquid].  Motoda further teaches a pressure measuring apparatus (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) for measuring a discharge pressure of a liquid discharged from a nozzle (Fig. 6: nozzle 40)[para. 17: The coating apparatus of the present invention has a supply path through which the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply comprising: a plate (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) comprising: a first surface (Fig. 6 pressure sensor 46 at monitoring location 41 on top of substrate G) facing the nozzle (Fig. 6: nozzle 40 facing top of substrate G and monitoring location 41)[para. 17: the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Motoda’s use of pressure monitoring a liquid discharge from a nozzle as a use of Renken’s pressure monitoring of a manufacturing process of a substrate because monitoring the performance of a manufacturing coating step improves the quality of the coating process and efficiency of the liquid application [Motoda Page 6 para. 4].

Claim 6. Dependent on the pressure measuring apparatus of claim 1.  Renken further discloses a temperature sensor [0038-0039 temperature sensors and pressure sensors 150] configured to measure a temperature of at least any one of the pressure sensor, [0005  temperature, … measure the processing conditions that is of the same or similar material as the integrated circuit or other device provides the most accurate measure of the conditions because … to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved] wherein the controller (Fig. 1f: controller 152b) is configured to correct the data based on the temperature measured by the temperature sensor [0039 to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing 
 
Claim 7. Dependent on the pressure measuring apparatus of claim 1.  Renken further discloses a shock sensor configured to detect deformation of the plate by the [0039 Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104. There are many types of pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer, wherein a diaphragm or elastic element senses pressure and produces a corresponding strain or deflection which can then be read by a bridge circuit connected to the diaphragm or cavity behind the diaphragm] from a processing method [0039].   
Renken does not explicitly disclose: 
[pressure measurements of] a liquid discharged from the nozzle.

The limitation of the sensing of the pressure of a liquid discharged from a nozzle has been taught with motivation to combine in the rejection of Claim 1.

Claim 8. Dependent on the pressure measuring apparatus of claim 1.  Renkin does not explicitly disclose:
the nozzle is configured to discharge the liquid while rotating, a discharge trail formed on the first surface by the nozzle is located within a region formed by the pressure sensor. 


Motoda teaches a pressure measuring apparatus (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G).  Motoda further teaches when the a nozzle (Fig. 6: nozzle 40) [para. 17: The coating apparatus of the present invention has a supply path through which the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a is configured to discharge the liquid while moving [Page 5 last two paras: ejection holes 39 are arranged is adjusted so as to be parallel to the X direction, and the coating head 36 is transported in the Y direction from the one end of the substrate G in the X direction by the scanning mechanism. Next, the coating head 3 6 is moved by the scanning mechanism in the X direction by the application pitch of the entire nozzle 40, and the coating head 36 is transported in the Y direction by the scanning mechanism. Hereinafter, by repeating such scanning, the application head 36 is scanned over the entire surface of the substrate G], a discharge trail formed on the first surface of the plate (G at station 41) by the nozzle (40) is located within a region formed by the pressure sensor (Fig. 6 nozzle 40 conveyed across the substrate [Page 5 last para].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Motoda’s conveyor for a nozzle across a substrate with Renken’s monitoring of a manufacturing procedure because monitoring all processing steps including coating a semiconductor improves the efficiency and product reliability by ensuring optimal nozzle performance [Motoda Abstract]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda and in further view of Fischer (US 6378378: “Fischer”).


Claim 5. Dependent on the pressure measuring apparatus of claim 1.  Renken further discloses a casing (Fig. 1b:  106 back side forms a casing) configured to cover the second surface of the plate (100) [0031 FIG. 1B shows substrate 104 and electronics disc 106 concentrically located with cable 108 between them. Concentric is hereby defined as the circumference of one circle being within the circumference of another circle, the circles not necessarily having the same center. Thus, this definition also encompasses eccentricity of the circles] wherein the pressure sensor (Fig. 1b: sensor 150) and the controller (Fig. 1f: microcontroller 158b) are electrically connected to each other through the via electrode  [0037 Interconnect layer 146 is etched to form circuit traces leading to and from the precise location of the sensors, and any bond pads needed for interconnection. Additionally, the sensors themselves may be formed within interconnect layer 146, and within other conductive layers (not shown). Upon interconnect layer 146 is passivation layer 148. Passivation layer 148 is preferably a nitride layer but can be any type of dielectric material. FIG. 1H illustrates the preferred layout of sensors 150 on/in substrate 104, although many different layouts are possible and within the scope of the invention. FIG. 1J illustrates a discrete sensor 150 mounted in substrate 104 and connected to circuit traces formed in interconnect layer 146].     
Renken does not explicitly disclose:

1)The [pressure] signal is generated by the sensor based on the liquid discharged from the nozzle.
 
2) a casing configured to cover the second surface of the plate; a check valve provided at the casing and configured to control inflow of a gas into the casing and configured to block introduction of the liquid; and a via electrode configured to penetrate through the plate, wherein the pressure sensor and the controller are electrically connected to each other through the via electrode.  

With regard to 1) The limitation of the sensing of the pressure of a liquid discharged from a nozzle has been taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Fischer teaches a casing (Fig. 1b:  106 back side forms a casing) configured to cover the second surface of the plate (100) [0031 FIG. 1B shows substrate 104 and electronics disc 106 concentrically located with cable 108 between them. Concentric is hereby defined as the circumference of one circle being within the circumference of another circle, the circles not necessarily having the same center. Thus, this definition also encompasses eccentricity of the circles] wherein the pressure sensor (Fig. 1b: sensor 150) and the controller (Fig. 1f: microcontroller 158b) are electrically connected to each other through the via electrode (Fig. 1J:  interconnect traces 146) [0037 Interconnect layer 146 is   

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fischer’s ventilation conduit/hole through the sensors and check valve with Renken’s sensors because the ventilation of air improves the monitoring method by stabilizing the temperature variants that occur during monitoring a dynamic production environment [Fischer Col. 8 lines 48-65].

Claims 2, 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Renken (US 20040031340; “Renken”) in view of Motoda (JP 2001157863; “Motoda”) and in further view of Watanabe (JP 2007093234; “Watanabe” translation provided for citations).

Claim 2. Dependent on the pressure measuring apparatus of claim 1.  Renkin further discloses the plate (Fig. 1b:  plate 100) comprises a wafer [0036 Substrate 104 has a base layer 140 that is preferably a silicon wafer, but can also be made out of numerous other materials that may be used in manufacturing integrated circuits or thin film devices including glass, ceramic, GaAs, carbide or nitride. Substrate 104 and electronics disc 106 are preferably 200 mm or 300 mm in diameter to simulate the size of current wafers], wherein the pressure sensor (Fig. 1b: sensor 150) comprises: a first sensor (Fig. 1b: sensor 150).  Renken further second sensor) senses pressure and produces a corresponding strain or deflection which can then be read by a bridge circuit connected to the diaphragm or cavity behind the diaphragm (e.g. first sensor)].
  
Renken does not explicitly disclose:
1)The [pressure] signal is generated by the sensor based on the liquid discharged from the nozzle.

2) first sensing wires inserted in a plurality of grooves provided on the first surface of the plate and a second sensor provided to be spaced apart from the first sensor and disposed to face the first sensor, and wherein the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensor.


With regard to 1) The limitation of the sensing of the pressure of a liquid discharged from a nozzle has been taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Watanabe teaches a diaphragm pressure sensor (Fig. 1) where the first sensing wires [0037-0038 step S22, the fixed electrode 21 and the conductive film 22b are formed on the facing surface 20a side of the fixed substrate 20 by using a vapor phase method, a photolithography method, or the like.  In step S23, the dielectric film 23 is formed on the fixed electrode 21 by using a vapor phase 25-01-2022 9 method, a photolithography method, or the like. 375 After that, when other wiring and terminals are formed as needed]  inserted in a plurality of grooves (Fig. 1: 25 8 & 25b) [0023Further, the cushioning portion 24 is composed of bottom surface portions of frame-shaped recesses 25a and 25b formed on both the facing surface 20a and the outer surface 20b of the fixed substrate 20]and  provided on the first surface of the plate (Fig. 2: 20 first sensor plate 35a) and a second sensor (Fig. 2: 10 first sensor) provided to be spaced apart (Fig. 2: 20 first sensor spaced apart from second sensor 20) from the first sensor (Fig. 2: 20 first sensor) and disposed to face [0020 , the pressure the first sensor (Fig. 2: 20 first sensor), and wherein the signal is generated [0027 Thus, since the contact area between the movable electrode 13 and the dielectric film 23 changes according to the amount of deformation of the diaphragm 11 depending on the external pressure, the change in capacitance between the electrodes corresponding to the change in the contact area is conductive. External pressure can be detected by detecting via the terminals connected to the films 14a, 14b, and 22b, respectively] by the second sensor (Fig. 2: 10 first sensor) based on the second sensor (Fig. 2: 10 first sensor) being brought into contact with the first sensor (Fig. 2: 20 first sensor).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  Watanabe’s diaphragm pressure sensor as Renken’s diaphragm pressure sensor because the sensor’s arrangement of facing first and second sensors to form a pressure sensor increases the measurement reliability by providing a change in the contact area depending on the external pressure as the change in the capacitance between the electrodes, the function as a pressure sensor can be exhibited and the pressure sensor having such a configuration is called a touch mode capacitive pressure sensor, and has high detection sensitivity and pressure resistance [Watanabe 0003].

Claim 9. Renken discloses a pressure measuring apparatus (Fig. 1b:  100) for measuring a discharge pressure [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104] of a liquid discharged from a nozzle comprising: a plate (Fig. 1b: plate 100) comprising: a first surface (Fig. 1b: first plate surface 104) facing the manufacturing process [0004]; and a second surface (Fig. 1b:  bottom of first surface 104) opposite to the first surface (Fig. 1b: first plate surface 104) [0033 SAC 154 is preferably ; a pressure sensor (Fig. 1b & 1h: sensor 150) based on the discharge pressure [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104]; a controller (Fig. 1f:  158 microcontroller) configured to receive the signal and collect data regarding the discharge pressure [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or digital form from SAC 154 to DPD 110 over data link 112]; a communicator (Fig. 1f:  114) (Fig. 1F: 158 & 114) configured to transmit the data (Fig. 1F: 158 transmitter 114 data port) to an external device (Fig. 1b: 110) [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or digital form from SAC 154 to DPD 110 over data link 112] and a power supply (Fig. 1f: power supply 162) configured to supply power [0033 SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors … Power supply 162 can be a storage cell…] to the pressure measuring apparatus (Fig. 1b:  sensor 150) [0033  SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors such as amplifiers, current sources, and filters. SAC 154 drives the signal to data transmission circuitry ("DTC") 158 over conductors 156. Power supply 162], wherein the pressure sensor (Fig. 1b:  sensor 150)  is provided on the first surface (Fig. 1b: 104) of the plate (Fig. 1b: plate 100) and the controller (Fig. 1f: 158b microcontroller), the communicator (Fig. 1f: 158c transceiver and 114 dataport), and the power supply (Fig. 1f: power supply 162) are provided on the second surface (Fig. 1b: bottom of 104) of the plate (Fig. 1b: 100) [0052 In any embodiment a platform containing all or part of the PCMD circuitry 151, i.e., memory 152, SAC 154, DTC 158, and power supply 162 may be alternatively integrated into the substrate or contained within a cavity formed within the wherein the pressure sensor (Fig. 1b: sensor 150) comprises: a sensor board (Fig. 1g: base layer 140) attached onto the first surface (Fig. 1b: first surface 104 top layer 144-148) of the plate (100); a first sensor (Fig. 1b: sensor 150 on first surface of substrate 140) provided on the sensor board  (Fig. 1g: base layer 140).  

Renken does not explicitly disclose:
a pressure measuring apparatus for measuring a discharge pressure of a liquid discharged from a nozzle comprising: a plate comprising: a first surface facing the nozzle.
a first sensor provided on the sensor board; and a second sensor spaced apart from the first sensor to face the first sensor, and wherein the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensor by the liquid. 

With regard to 1) Motoda teaches [0001 The present invention belongs to the technical field of processing, for example, a semiconductor wafer or a glass substrate used for a liquid crystal display by using a photolithography technique. The present invention relates to a coating apparatus for applying a coating liquid such as a coating liquid].  Motoda further teaches a pressure measuring apparatus (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) for measuring a discharge pressure of a liquid discharged from a nozzle (Fig. 6: nozzle 40)[para. 17: The coating apparatus of the present invention has a supply path through which the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path] comprising: a plate (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) comprising: a first surface (Fig. 6 pressure sensor 46 at monitoring location 41 on top of substrate G) facing the nozzle (Fig. 6: nozzle 40 facing top of substrate G and monitoring location 41)[para. 17: the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path].



With regard to 2) Watanabe teaches a diaphragm pressure sensor (Fig. 1) where the first sensing wires [0037-0038 step S22, the fixed electrode 21 and the conductive film 22b are formed on the facing surface 20a side of the fixed substrate 20 by using a vapor phase method, a photolithography method, or the like.  In step S23, the dielectric film 23 is formed on the fixed electrode 21 by using a vapor phase 25-01-2022 9 method, a photolithography method, or the like. 375 After that, when other wiring and terminals are formed as needed]  inserted in a plurality of grooves (Fig. 1: 25 8 & 25b) [0023Further, the cushioning portion 24 is composed of bottom surface portions of frame-shaped recesses 25a and 25b formed on both the facing surface 20a and the outer surface 20b of the fixed substrate 20]and  provided on the first surface of the plate (Fig. 2: 20 first sensor plate 35a) and a second sensor (Fig. 2: 10 first sensor) provided to be spaced apart (Fig. 2: 20 first sensor spaced apart from second sensor 20) from the first sensor (Fig. 2: 20 first sensor) and disposed to face [0020 , the pressure sensor 1 has a movable substrate 10 and a fixed substrate 20, and the facing surfaces 10a and 20a are joined so as to face each other] the first sensor (Fig. 2: 20 first sensor), and wherein the signal is generated [0027 Thus, since the contact area between the movable electrode 13 and the dielectric film 23 changes according to the amount of deformation of the diaphragm 11 depending on the external pressure, the change in capacitance between the electrodes corresponding to the change in the contact area is conductive. External pressure can be detected by detecting via the terminals connected to the films 14a, 14b, and 22b, respectively] by the second sensor (Fig. 2: 10 first sensor) based on the second sensor (Fig. 2: 10 first being brought into contact with the first sensor (Fig. 2: 20 first sensor).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  Watanabe’s diaphragm pressure sensor as Renken’s diaphragm pressure sensor because the sensor’s arrangement of facing first and second sensors to form a pressure sensor increases the measurement reliability by providing a change in the contact area depending on the external pressure as the change in the capacitance between the electrodes, the function as a pressure sensor can be exhibited and the pressure sensor having such a configuration is called a touch mode capacitive pressure sensor, and has high detection sensitivity and pressure resistance [Watanabe 0003].
 
Claim 13. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses a temperature sensor [0038-0039 temperature sensors and pressure sensors 150] configured to measure a temperature of at least any one of the pressure sensor (150), [0005  temperature, … measure the processing conditions that is of the same or similar material as the integrated circuit or other device provides the most accurate measure of the conditions because … to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved] wherein the controller (Fig. 1f: 158b) is configured to correct the data based on the temperature measured by the temperature sensor [0039 to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved].  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda and Watanabe and in further view of Fischer (US 6378378: “Fischer”).

Claim 12. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses a casing (Fig. 1b:  106 back side forms a casing) configured to cover the second surface of the plate (100) [0031 FIG. 1B shows substrate 104 and electronics disc 106 concentrically located with cable 108 between them. Concentric is hereby defined as the circumference of one circle being within the circumference of another circle, the circles not necessarily having the same center. Thus, this definition also encompasses eccentricity of the circles] wherein the pressure sensor (Fig. 1b: sensor 150) and the controller (Fig. 1f: microcontroller 158b) are electrically connected to each other through the via electrode (Fig. 1J:  interconnect traces 146) [0037 Interconnect layer 146 is etched to form circuit traces leading to and from the precise location of the sensors, and any bond pads needed for interconnection. Additionally, the sensors themselves may be formed within interconnect layer 146, and within other conductive layers (not shown). Upon interconnect layer 146 is passivation layer 148. Passivation layer 148 is preferably a nitride layer but can be any type of dielectric material. FIG. 1H illustrates the preferred layout of sensors 150 on/in substrate 104, although many different layouts are possible and within the scope of the invention. FIG. 1J illustrates a discrete sensor 150 mounted in substrate 104 and connected to circuit traces formed in interconnect layer 146].   

Renken does not explicitly disclose: 
a check valve provided at the casing and configured to control inflow of a gas into the casing and configured to block introduction of the liquid.


Fischer teaches [Col. 1 lines 10-18:  to a pressure test wafer capable of measuring the pressure at several points on the pressure test wafer inside a chamber while gas is flowing into and/or out a check valve (Fig. 7: 140) provided at the casing (Fig. 7: 128 casing assembly) comprises a ventilation hole (Fig. 7: exhaust line 138) connected to a space between the first sensor (Fig. 7: 104) and the second sensor [Col. 3 lines 28-32 a diaphragm for the pressure sensor] [Col. 8 lines 8-20: An exhaust system then exhausts the gas into the annular pumping channel 136 and through an exhaust line 138 to a vacuum system 122, which includes a vacuum pump (not shown). Exhaust gases and entrained particles are drawn from the annular pumping channel 136 through the exhaust line 138 at a rate controlled by a throttle valve system 140] and wherein the pressure measuring apparatus (Fig. 7) further comprises a check valve (Fig. 7: 140) [Col. 8 lines 20-25] coupled to the ventilation hole (Fig. 7: exhaust line 138) and configured to block introduction of the liquid through the ventilation hole (Fig. 7: exhaust line 138) [Col. 8 lines 20-25  Exhaust gases and entrained particles are drawn from the annular pumping channel 136 through the exhaust line 138 at a rate controlled by a throttle valve system 140].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fischer’s ventilation conduit/hole through the sensors and check valve with Renken’s sensors because the ventilation of air improves the monitoring method by stabilizing the temperature variants that occur during monitoring a dynamic production environment [Fischer Col. 8 lines 48-65].
Claims 3, 4, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda and Watanabe and in further view of Sharma (US 20060092139; “Sharma”).

Claim 3. Dependent on the pressure measuring apparatus of claim 2.  Renken further discloses a communicator (Fig. 1f: 158 transmitter 114 data port) configured to transmit the data (Fig. 1f: 158 transmitter 114 data port) to an external device (Fig. 1b: 110) [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or and a power supply (Fig. 1f: power supply 162) configured to supply power [0033 SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors … Power supply 162 can be a storage cell…] to the pressure measuring apparatus (150).  
Renken does not explicitly disclose: 
the second sensor comprises: a flexible substrate;the second sensing wires are arranged on the flexible substrate in a second direction perpendicular to a first direction in which the first sensing wires are arranged, and wherein the electrical components.


Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second sensor (Fig. 1: 136) portion has second sensing wires (Figs. 1,2 & 3: conductive rows 128) are arranged on the flexible substrate [0028 The conductive rows 128 are mounted on a flexible cover substrate 136 so as to define a plane represented by dotted line 138] (Figs. 1, 2 & 4: 138 constructive rows) in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118)[0039  110 in X-direction rows in Y-direction] to a first direction [0047] in which the first sensing wires (Col. 110) are arranged [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].


Claim 4. Dependent on the pressure measuring apparatus of claim 1.  Renken further discloses the plate (Fig. 1:  plate 100) comprises a wafer [0036 Substrate 104 has a base , wherein the pressure sensor (Fig. 1b: sensor 150) comprises a first sensor [0039 There are many types of pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer, wherein a diaphragm or elastic element senses pressure and produces a corresponding strain or deflection which can then be read by a bridge circuit connected to the diaphragm or cavity behind the diaphragm].
Renken does not explicitly disclose:
1)The [pressure] signal is generated by the sensor based on the liquid discharged from the nozzle.

2) a first sensor with first sensing wires inserted into a first plurality of grooves provided on the first surface of the plate and extending in a first direction; and second sensing wires inserted into a second plurality of grooves provided in the first surface of the plate to be arranged in a direction perpendicular to the first direction.

3) a second sensor provided spaced apart from the first sensor, disposed to face the first sensor and comprising a piezo-resistive material, and wherein the signal is generated by the second sensor based on the second sensor being 37brought into contact with the first sensor.


With regard to 1) The limitation of the sensing of the pressure of a liquid discharged from a nozzle has been taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second movable sensor portion [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120] (Fig. 1: 118). Where the first sensing wires (Fig. 3:  columns 110 with conductive columns) inserted into a first plurality of grooves [0043]  the  second sensing wires (Figs. 1, 2 & 3: conductive rows 128) are arranged on the flexible substrate (Figs. 1, 2 & 4: 138 constructive rows)[0038] in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118) to a first direction [0047] in which the first sensing wires (Col. 110) are arranged [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].

With regard to 3) Watanabe teaches a diaphragm pressure sensor (Fig. 1) with first sensor (Fig. 2: static sensor 20) and second sensor (Fig. 2: movable sensor 10) where the first sensing wires [0037-0038 step S22, the fixed electrode 21 and the conductive film 22b are formed on the facing surface 20a side of the fixed substrate 20 by using a vapor phase method, a photolithography method, or the like.  In step S23, the dielectric film 23 is formed on the fixed electrode 21 by using a vapor phase 25-01-2022 9 method, a photolithography method, or the like. 375 After that, when other wiring and terminals are formed as needed] inserted in a plurality of grooves (Fig. 1: 25 8 & 25b) [0023Further, the cushioning portion 24 is composed of bottom surface portions of frame-shaped recesses 25a and 25b formed on both the facing surface 20a and the outer surface 20b of the fixed substrate 20]and provided on the first surface of the plate (Fig. 2: 20 first sensor plate 35a) and a second sensor (Fig. 2: 10 first sensor) provided to be spaced apart (Fig. 2: 20 first sensor spaced apart from second sensor 20) from the first sensor (Fig. 2: 20 first sensor) and disposed to face [0020 , the pressure sensor 1 has a movable substrate 10 and a fixed substrate 20, and the facing surfaces 10a and the first sensor (Fig. 2: 20 first sensor), and wherein the signal is generated [0027 Thus, since the contact area between the movable electrode 13 and the dielectric film 23 changes according to the amount of deformation of the diaphragm 11 depending on the external pressure, the change in capacitance between the electrodes corresponding to the change in the contact area is conductive. External pressure can be detected by detecting via the terminals connected to the films 14a, 14b, and 22b, respectively] by the second sensor (Fig. 2: 10 first sensor) based on the second sensor (Fig. 2: 10 first sensor) being brought into contact with the first sensor (Fig. 2: 20 first sensor).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  Watanabe’s diaphragm pressure sensor as Renken’s diaphragm pressure sensor because the sensor’s arrangement of facing first and second sensors to form a pressure sensor increases the measurement reliability by providing a change in the contact area depending on the external pressure as the change in the capacitance between the electrodes, the function as a pressure sensor can be exhibited and the pressure sensor having such a configuration is called a touch mode capacitive pressure sensor, and has high detection sensitivity and pressure resistance [Watanabe 0003].

Claim 10. Dependent on the pressure measuring apparatus of claim 9. Renken further discloses the first sensor (Fig. 1: sensor 150) comprises: a first flexible [0028] substrate [0039 pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer]. 
39Renken does not explicitly disclose:    
the first sensor with first sensing wires arranged on the first flexible substrate in a first direction, and wherein the second sensor comprises: a second flexible substrate; and second sensing wires arranged on the second flexible substrate in a second direction perpendicular to the first direction.


Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second movable sensor portion [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120] (Fig. 1: 118).  Where the first sensor (Fig. 3: 118) with first sensing wires (Fig. 3:  columns 110 with conductive columns) arranged on the first flexible substrate (Fig. 3: 118) and extending in a first direction (Fig. 3: columns 110 x-direction)[0039] the second movable sensor (Fig. 1: 136) portion has second sensing wires (Figs. 1,2 & 3: conductive rows 128) are arranged on the flexible substrate (Figs. 1, 2 & 4: 138 constructive rows)[0038] in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118) (Fig. 3: 128 rows Y-direction)[0039] to a first direction [0047] in which the first sensing wires (Col. 110) are arranged [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].
  
Claim 11. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses the first sensor (Fig. 1: sensor 150) comprises: a first flexible [0028] substrate [0039 pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer]. 
Renken does not explicitly disclose:
first sensing wires arranged on the first flexible substrate and extending in a first direction; and second sensing wires arranged to extend in a second direction perpendicular to the first direction, and wherein the second sensor comprises a second flexible substrate comprising a piezoelectric resistive material.

 
Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second movable sensor portion [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120] (Fig. 1: 118).  Where the first sensor (Fig. 3: 118) with first sensing wires (Fig. 3:  columns 110 with conductive columns) arranged on the first flexible substrate (Fig. 3: 118) and extending in a first direction (Fig. 3: columns 110 x-direction)[0039] the second movable sensor (Fig. 1: 136) portion has second sensing wires (Figs. 1,2 & 3: conductive rows 128) are arranged on the flexible substrate (Figs. 1, 2 & 4: 138 constructive rows)[0038] in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118) (Fig. 3: 128 rows Y-direction)[0039] to a first direction [0047] in which the first sensing wires (Col. 110) are arranged [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].
Claims 14 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Renken (US 20040031340; “Renken”) in view of Motoda (JP 2001157863; “Motoda”).
in further view of Yagisawa (US 6553277; “Yagisawa”).


Claim 14. Renken discloses a pressure measuring apparatus (Fig. 1a-h: 100) for measuring a discharge pressure of a liquid discharged [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104] from a manufacturing process [0004 Throughout the imaging process, deposition and growth process, etching and masking process, etc., it is critical, for example, that temperature, gas flow, vacuum pressure, chemical gas or plasma composition and exposure distance be carefully controlled during each step] comprising: a plate (Fig. 1b:  sensor plate 104) comprising a first surface (Fig. 1 top of plate 104) facing the manufacturing process [0026 As defined herein, "processing conditions" refer to various processing parameters used in manufacturing an integrated circuit. Processing conditions include any parameter used to control semiconductor manufacture or any condition a manufacturer would desire to monitor such as but not limited to temperature, processing chamber pressure]; a pressure sensor (Fig. 1h: sensor 150) configured to detect the discharge pressure [0039] and configured to generate a signal based on the discharge pressure [0033 the output of sensors 150 is coupled to SAC 154 via conductors 153. Memory 152 is optional and is preferably located near sensors 150 either on substrate 104 or on a connector of cable 108. Memory 152, if present, stores digital sensor data which is passed through SAC 154 without processing and continues through conductors 156 to DTC 158 for reading of the digital sensor data by the micro-controller 158B]; a controller (Fig. 1f: 158b microcontroller) configured to receive the signal and collect data (152 memory) [0033] related the discharge pressure [0039]; a communicator (Fig. 1f: 158 & 114) configured to transmit the data (Fig. 1f: 158 transmitter 114 data port) to an external device (Fig. 1b: 110) [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or digital form from SAC 154 to DPD 110 over data link 112]; a power supply (Fig. 1f: power supply 162) configured to supply power to the pressure measuring apparatus [0033 SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors … Power supply 162 can be a storage cell…]. 
 
Renken does not explicitly disclose:
1) a pressure measuring apparatus for measuring a discharge pressure of a liquid discharged from a nozzle comprising: a plate comprising: a first surface facing the nozzle.

2) a casing configured to cover the first surface of the plate, wherein the casing is configured to cover the controller, the communicator, and the power 41supply formed on the first surface of the plate and expose the pressure sensor formed on the first surface of the plate to the outside.  

With regard to 1) Motoda teaches [0001 The present invention belongs to the technical field of processing, for example, a semiconductor wafer or a glass substrate used for a liquid crystal display by using a photolithography technique. The present invention relates to a coating apparatus for applying a coating liquid such as a coating liquid].  Motoda further teaches a pressure measuring apparatus (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) for measuring a discharge pressure of a liquid discharged from a nozzle (Fig. 6: nozzle 40)[para. 17: The coating apparatus of the present invention has a supply path through which the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path] comprising: a plate (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) comprising: a first surface (Fig. 6 pressure sensor 46 at monitoring location 41 on top of substrate G) facing the nozzle (Fig. 6: nozzle 40 facing top of substrate G and monitoring location 41)[para. 17: the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Motoda’s use of pressure monitoring a liquid discharge from a nozzle as a use of Renken’s pressure monitoring of a manufacturing process of a substrate because monitoring the performance of a manufacturing coating step improves the quality of the coating process and efficiency of the liquid application [Motoda Page 6 para. 4].

With regard to 2)  Yagisawa teaches [Col. 9 lines 24-32:  the sensor substrate 11 has: a detecting device 11d that detects information about a vacuum processing state (a plasma-etching processing state); an information-processing device 11p that processes the information detected by the detecting device 11d]  Yagisawa further teaches a  casing (Fig. 1:  22) configured to cover the first surface (Fig. 1:  22 covers the edges of the plate) of the plate (Fig. 1 : sensor plate 11 with sensors 150), wherein the casing (22) is configured to cover the controller (11p), the communicator (11m), and the power 41supply (11b) formed on the first surface of the plate (11) and expose the pressure sensor (plate 11 with sensors 11d) formed on the first surface of the plate (11) to the outside (Fig. 1 22 covers the outside edges of the device where the electronics are located)[Col. 11 lines 38-45] .  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yagisawa placing supporting components on top of the plate and a ring for focusing the spray on the sensors and the rearrangement of electronic under the protective ring  to modify Renken’s electronic supporting devices to the top of plat and protected by a ring cover because the top placement of the electronic devices improves the maintainability of the components with simplified maintenance access and the ring cover improves reliability of the electronic components and improves the measurement accuracy by focusing the fluid over the sensors [Yagisawa Col. 11 lines 5-15].    

Claim 18. Dependent on the pressure measuring apparatus of claim 14.  Renken further  discloses a temperature sensor [0038-0039 temperature sensors and pressure sensors 150] configured to measure a temperature of at least any one of the pressure sensor (150 pressure and temperature sensors), [0005  temperature, … measure the processing conditions that is of the same or similar material as the integrated circuit or other device provides the most accurate measure of the conditions because … to precisely control processing conditions at the  wherein the controller (Fig. 1f: microcontroller 158b) is configured to correct the data based on the temperature measured by the temperature sensor [0039 to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved].  

Claim 19. Dependent on the pressure measuring apparatus of claim 14.  Renken does not explicitly disclose: 
when the nozzle is configured to discharge the liquid while moving, a discharge trail formed on the first surface of the plate by the nozzle is located within a region formed by the pressure sensor.  

Motoda teaches a pressure measuring apparatus (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) when the a nozzle (Fig. 6: nozzle 40)[para. 17: The coating apparatus of the present invention has a supply path through which the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path] is configured to discharge the liquid while moving [Page 5 last two paras: ejection holes 39 are arranged is adjusted so as to be parallel to the X direction, and the coating head 36 is transported in the Y direction from the one end of the substrate G in the X direction by the scanning mechanism. Next, the coating head 3 6 is moved by the scanning mechanism in the X direction by the application pitch of the entire nozzle 40, and the coating head 36 is transported in the Y direction by the scanning mechanism. Hereinafter, by repeating such scanning, the application head 36 is scanned over the entire surface of the substrate G], a discharge trail formed on the first surface of the plate (G at the nozzle (40) is located within a region formed by the pressure sensor (Fig. 6 nozzle 40 conveyed across the substrate [Page 5 last para.].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Motoda’s conveyor for a nozzle across a substrate with Renken’s monitoring of a manufacturing procedure because monitoring all processing steps including coating a semiconductor improves the efficiency and product reliability by ensuring optimal nozzle performance [Motoda Abstract].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Motoda’s use of pressure monitoring a liquid discharge from a nozzle as a use of Renken’s pressure monitoring of a manufacturing process of a substrate because monitoring the performance of a manufacturing coating step improves the quality of the coating process and efficiency of the liquid application [Motoda Page 6 para. 4].

Claim 20. Dependent on the pressure measuring apparatus of claim 14.  Renken further discloses the power supply (Fig. 1f: power supply 162) is wirelessly charged [0033 Power supply 162 can be a storage cell, radiative energy conversion cell, or inductive coupled power source and powers all the components of PCMD 100 via electrical bus 164]. 
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda and Yagisawa and in further view of Watanabe (JP 2007093234; “Watanabe” translation provided for citations).

Claim 15. Dependent on the pressure measuring apparatus of claim 14.  Renken further discloses the pressure sensor (Fig. 1: sensor 150) comprises: a sensor board (Fig. 1b: sensor 150 on first surface of substrate 140) attached onto the first surface of the plate (Fig. 1b: sensor 150 on first surface of substrate 140).  

A first sensor with first sensing wires and a second sensor provided to be spaced apart from the first sensor and disposed to face the first sensor, and wherein the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensor by the liquid.


Watanabe teaches a diaphragm pressure sensor (Fig. 1 entire device) with a first sensor (Fig. 2: static sensor portion 20) and a second sensor (Fig. 2: movable sensor portion 10) and where the first sensor (fig. 2: static sensor 20) has first sensing wires [0037-0038 step S22, the fixed electrode 21 and the conductive film 22b are formed on the facing surface 20a side of the fixed substrate 20 by using a vapor phase method, a photolithography method, or the like.  In step S23, the dielectric film 23 is formed on the fixed electrode 21 by using a vapor phase 25-01-2022 9 method, a photolithography method, or the like. 375 After that, when other wiring and terminals are formed as needed]  inserted in a plurality of grooves (Fig. 1: 25 8 & 25b) [0023Further, the cushioning portion 24 is composed of bottom surface portions of frame-shaped recesses 25a and 25b formed on both the facing surface 20a and the outer surface 20b of the fixed substrate 20] and  provided on the first surface of the plate (Fig. 2: 20 first sensor plate 35a) and a second sensor (Fig. 2: 10 first sensor) provided to be spaced apart (Fig. 2: 20 first sensor spaced apart from second sensor 20) from the first sensor (Fig. 2: 20 first sensor) and disposed to face [0020 , the pressure sensor 1 has a movable substrate 10 and a fixed substrate 20, and the facing surfaces 10a and 20a are joined so as to face each other] the first sensor (Fig. 2: 20 first sensor), and wherein the signal is generated [0027 Thus, since the contact area between the movable electrode 13 and the dielectric film 23 changes according to the amount of deformation of the diaphragm 11 depending on the external pressure, the change in capacitance between the electrodes corresponding to the change in the contact area is conductive. External pressure can be detected by detecting via the terminals connected to the films 14a, 14b, and 22b, respectively] by the second sensor (Fig. 2: 10 first sensor) based on the second sensor (Fig. 2: 10 first sensor) being brought into contact with the first sensor (Fig. 2: 20 first sensor).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  Watanabe’s diaphragm pressure sensor as Renken’s diaphragm pressure sensor because the sensor’s arrangement of facing first and second sensors to form a pressure sensor increases the measurement reliability by providing a change in the contact area depending on the external pressure as the change in the capacitance between the electrodes, the function as a pressure sensor can be exhibited and the pressure sensor having such a configuration is called a touch mode capacitive pressure sensor, and has high detection sensitivity and pressure resistance [Watanabe 0003].

Claim 16. Dependent on the pressure measuring apparatus of claim 14.  Renken further discloses the plate (Fig. 1b: plate 100) comprises a wafer [0036 Substrate 104 has a base layer 140 that is preferably a silicon wafer, but can also be made out of numerous other materials that may be used in manufacturing integrated circuits or thin film devices including glass, ceramic, GaAs, carbide or nitride. Substrate 104 and electronics disc 106 are preferably 200 mm or 300 mm in diameter to simulate the size of current wafers], wherein the pressure sensor (Fig. 1b: sensor 150).  
Renken does not explicitly disclose: 
a first sensor comprising first sensing wires inserted in a plurality of grooves formed in the first surface of the plate; and a second sensor spaced provided to be spaced apart from the first sensor to face the first sensor, and wherein the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensor by the liquid.
 

Watanabe teaches a diaphragm pressure sensor (Fig. 1) with a first sensor (Fig. 2: static sensor portion 20) and a second sensor (Fig. 2: movable sensor portion 10) and where the first sensor (fig. 2: static sensor 20) has first sensing wires [0037-0038 step S22, the fixed electrode 21 and the conductive film 22b are formed on the facing surface 20a side of the fixed  inserted in a plurality of grooves (Fig. 1: 25 8 & 25b) [0023Further, the cushioning portion 24 is composed of bottom surface portions of frame-shaped recesses 25a and 25b formed on both the facing surface 20a and the outer surface 20b of the fixed substrate 20] and  provided on the first surface of the plate (Fig. 2: 20 first sensor plate 35a) and a second sensor (Fig. 2: 10 first sensor) provided to be spaced apart (Fig. 2: 20 first sensor spaced apart from second sensor 20) from the first sensor (Fig. 2: 20 first sensor) and disposed to face [0020 , the pressure sensor 1 has a movable substrate 10 and a fixed substrate 20, and the facing surfaces 10a and 20a are joined so as to face each other] the first sensor (Fig. 2: 20 first sensor), and wherein the signal is generated [0027 Thus, since the contact area between the movable electrode 13 and the dielectric film 23 changes according to the amount of deformation of the diaphragm 11 depending on the external pressure, the change in capacitance between the electrodes corresponding to the change in the contact area is conductive. External pressure can be detected by detecting via the terminals connected to the films 14a, 14b, and 22b, respectively] by the second sensor (Fig. 2: 10 first sensor) based on the second sensor (Fig. 2: 10 first sensor) being brought into contact with the first sensor (Fig. 2: 20 first sensor).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  Watanabe’s diaphragm pressure sensor as Renken’s diaphragm pressure sensor because the sensor’s arrangement of facing first and second sensors to form a pressure sensor increases the measurement reliability by providing a change in the contact area depending on the external pressure as the change in the capacitance between the electrodes, the function as a pressure sensor can be exhibited and the pressure sensor having such a configuration is .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda, Watanabe and Yagisawa and in further view of Fischer (US 6378378: “Fischer”).
 
Claim 17. Dependent on the pressure measuring apparatus of claim 16.  Renken does not explicitly disclose: 
the casing comprises a ventilation hole connected to a space between the first sensor and the second sensor, and wherein the pressure measuring apparatus further comprises a check valve coupled to the ventilation hole and configured to block introduction of the liquid through the ventilation hole. 

Fischer teaches [Col. 1 lines 10-18:  to a pressure test wafer capable of measuring the pressure at several points on the pressure test wafer inside a chamber while gas is flowing into and/or out of the chamber].  Fischer further teaches the casing (Fig. 7: 128 casing assembly) comprises a ventilation hole (Fig. 7: exhaust line 138) connected to a space between the first sensor (Fig. 7: 104) and the second sensor [Col. 3 lines 28-32 a diaphragm for the pressure sensor] [Col. 8 lines 8-20: An exhaust system then exhausts the gas into the annular pumping channel 136 and through an exhaust line 138 to a vacuum system 122, which includes a vacuum pump (not shown). Exhaust gases and entrained particles are drawn from the annular pumping channel 136 through the exhaust line 138 at a rate controlled by a throttle valve system 140] and wherein the pressure measuring apparatus (Fig. 7) further comprises a check valve (Fig. 7: 140) [Col. 8 lines 20-25] coupled to the ventilation hole (Fig. 7: exhaust line 138) and configured to block introduction of the liquid through the ventilation hole (Fig. 7: exhaust line 138) [Col. 8 lines 20-25  Exhaust gases and entrained particles are drawn from the annular pumping channel 136 through the exhaust line 138 at a rate controlled by a throttle valve system 140].

It would have been obvious to one having ordinary skill in the art before the effective filing date 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20190092016  
ASAOKA; Ichiro et al.
Ink jet monitoring
US 20180136762  
JEONG; Seung Heui et al.
Touch Screen displaying
US 20210247255  
OGASAWARA; Rina et al.
Diaphragm pressure sensor
US 20070068263  
Reinwald; Franz et al.
Pressure sensor for testing nozzle pressure
US 20110217208  
NARENDRNATH; Kadthala  
Gas nozzle testing 
US 20160247999
Aliane; Abdelkader et al.
Cross lattice touch panel pressure testing
US 20150101731 
HEPP; John
Diaphragm pressure sensor
US 20190377452 
Routley; Paul et al.
Cross lattice touch panel pressure testing
US 6244121
Hunter; Reginald
Sensors for semiconductor 
US 4782319
Dell'Acqua; Roberto et al.
Diaphragm pressure sensor
EP 0441567
NIX ELVIN LEONARD et al.
Pressure sensitive device with lattice array pressure points


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856